DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman (US 20140130678 A1) in view of Hiron (ES 2340611 T3).
Regarding claim 1, Frydman discloses a capsule (1) (capsule 1, Fig. 5; para. 163) for preparing an edible product (“…containing a substance (not shown) for preparing a drink…”; para. 139, lines 3-4) on a brewing device (10) (extraction device 350, Fig. 5; para. 139), said capsule having an axial axis (X) defining an axial direction and being round in cross section to said axial axis (X) (Fig. 2, where the X-axis is a, “longitudinal axis X…”, para. 0142, line 2 and the capsule has a round cross section), the capsule comprising: 
- a first construction element (2) (hollow body 4, Fig. 2; para. 0139) configured as a container with a side wall (Para. 0001, line 5, “…substantially tapered outer side wall…”), a closed bottom wall (front end 22 representing “bottom integral with the side wall”, para. 0001, lines 5-6) and an open top (peripheral region 23 representing the function of a lid, Fig. 2), and comprising an interior collection volume for holding a single portion of an edible substance (para. 0139), and 
- a second construction element (3) (peripheral region 23, Fig. 2; para. 150) configured to confine said interior collection volume of said first construction element (2) (“…peripheral region 23…has a concave side turned toward the inside of the body 4…”, para. 146, where the peripheral region confines the fluid volume within the capsule), and to provide an entry flow passageway to the interior collection volume of said first construction element (2) (areas of least resistance 32, Modified Fig. 5; para. 174, where in the extraction device, the extraction fluid penetrates the capsule through those weakened areas), 

    PNG
    media_image1.png
    449
    661
    media_image1.png
    Greyscale

Modified Figure 5, Frydman
wherein said second construction element (3) comprises a flow entry wall part (31) that has a disk shape with an upstream surface, a downstream surface, and (Modified Fig. 5, where the upper section of the capsule divides an upstream and a downstream surface) a prevailing wall thickness (e31) (Modified Fig. 5.1, location of the flow entry wall) between two planes that are on a respective one of the upstream and downstream surfaces and are transverse an to the axial axis (X) (Modified Fig. 5, where the upstream and downstream surfaces are shown transverse the X-axis) of said capsule (1), wherein said flow entry wall part (31) comprises a rigid material (“Under the effect of the pressure of the extraction fluid, the areas of least resistance 32…break…”, para. 174, lines 2-3)

    PNG
    media_image2.png
    289
    709
    media_image2.png
    Greyscale

Modified Figure 5.1, Frydman
- 4AMENDMENT UNDER 37 C.F.R. § 1.11 Attorney Docket No.: Q247060 Appln. No.: 16/468,462and has a passageway provided with a circular shape (Modified Fig. 1, where the circular shape is shown), a passageway bottom wall (4) having an upstream oriented side and a downstream oriented side in the axial direction, and a passageway side wall disposed centered relative to the axial axis (X) of said capsule (1) (Modified Fig. 2, passageway bottom wall, upstream side, downstream side, and side walls shown), wherein said passageway bottom wall (4) comprises a weakened material region (41) formed circumferentially within said passageway bottom wall (4) (Modified Fig. 1, 2 and 5.3, the weakened material region is circular and within the passageway wall; areas of least resistance 32, para 148) and adapted to break under a given upstream flow pressure (“…area of least resistance 32 provided to break under the effect of a pressurized fluid…”, para. 148).

    PNG
    media_image3.png
    309
    524
    media_image3.png
    Greyscale

Modified Figure 1, Frydman


    PNG
    media_image4.png
    854
    1251
    media_image4.png
    Greyscale


Modified Figure 2, Frydman

    PNG
    media_image5.png
    289
    828
    media_image5.png
    Greyscale
Modified Figure 5.3, Frydman

Frydman does not disclose:
a lid that is structured to sealingly cover said open top,
the lid covering the open top of the first construction element (2),
wherein said weakened material region (41) corresponds to a region between a first recess provided on the upstream oriented side of said passageway bottom wall (4), and a second recess provided on the downstream oriented side of said passageway bottom wall (4), and wherein each one of said recesses is formed circumferentially along a transversal direction from said axial axis (X) and extends into said passageway bottom wall (4) in said axial direction so that a distance between said recesses, in the nearest region between themselves, is a value corresponding to a weakened thickness (e41).
However, Hiron discloses, in the similar field of capsules, a capsule with a lid sealingly attached to the open top (Page 4, para. 5, lines 1-4, “The upper part 4b of the annular wall 4 of the cup 2 widens in a circle arc…the collar rests sealing 17 of the capsule…”) with a weakened 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of slots capable of preventing foreign material from entering the main capsule while also not impeding the free circulation of the infusion as stated by Hiron, Page 5, last para., “…slots 7…to limit the possibility of introducing foreign objections into the lower chamber 14…do not in any way impede the free circulation of the infusion…”.
	Furthermore, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize attachment methods for the lid-like form disclosed in Frydman for the purposes of improving the manufacturability of the capsule. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Frydman discloses manufacturing two components of the capsule from plastic using molds and then chemically bonding them together or sealing them together in order to reduce costs. Hiron discloses similarly sealing two components of a capsule, the lid and body, which with the complexity of the weakened material region from Hiron would help to reduce failure rate in the 
    PNG
    media_image6.png
    548
    923
    media_image6.png
    Greyscale

Modified Fig. 2.1, Hiron
	Regarding claim 2, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said weakened material region (41) is provided as a region between two recesses in mutually opposing sides of said passageway bottom wall (4) (Inherently disclosed in Hiron, Modified Fig. 2.1, where two out of the multiple recesses can be selected and contain a weakened material region).
Modified Frydman does not disclose: 
whereby said recesses present at least one of different shape and different dimension.
However, Hiron discloses recesses of different shape (Page 5, para. 5, lines 2-3, “…it will be noted that each slot could also have a polygonal ring shape, or also be rectilinear, curved, or shaped of a spiral…”) and dimensions (Page 5, para. 1, line 1, “…width of the masking elements 37, measured radially, is slightly less than the width of the grooves 7…”). It would have been 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not impeding the free circulation of the infusion as stated by Hiron, Page 5, last para., “…the width of the masking elements 37, measured radially, is slightly less than the width of the grooves 7, so that these elements of masking 37 do not in any way impede the free circulation of the infusion towards the exit of the filter holder.”.
Regarding claim 3, modified Frydman teaches the apparatus, as set forth above in claim 1.
Modified Frydman does not disclose:
wherein said weakened material region (41) is provided as the region extending between two recesses on said passageway bottom wall (4) that present different maximum depths relative to the surface planes of respective sides of said passageway wall (4).
However, Hiron discloses the recesses being different distances apart depending on the width of the grooves 7 (Page 5, last para., “…distance separating the upper face from the masking elemnts 37 of the lower face 10b of the support is 2 mm, that is of the order of magnitude of the width of the grooves 7…”, where the width of the grooves is stated to be changed and where changing the distance with the bottom recesses being constant would change the depths of the recesses). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recesses from modified Frydman to have different depths as taught by Hiron. 

Regarding claim 4, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said weakened material region (41) is provided as the region extending between two recesses on said passageway bottom wall (4) that present maximum depths that develop in different planes parallel to said axial axis (X) of said capsule (1) (Inherently disclosed in Hiron, Modified Fig. 2.1, where the recesses 7 and 37 are located on different horizontal planes which are parallel to the vertical or axial axis X).
Regarding claim 5, modified Frydman teaches the apparatus, as set forth above in claim 1.
Modified Frydman does not disclose: 
wherein said weakened material region (41) is provided as the region between two recesses disposed in opposing sides of said passageway bottom wall (4) and presenting at least one oblique surface relative to the direction of said axial axis (X) of said capsule (1), wherein in the region closer to each other said recesses each comprise two oblique surfaces relative to the direction of said axial axis (X) of said capsule (1), and wherein said oblique surfaces develop at least approximately parallel an oblique manner relative to the direction of said axial axis (X) of said capsule (1).
However, Hiron discloses recesses disposed from the axial axis X with other shapes including oblique shapes (Page 5, para. 5, lines 2-3, “But it will be noted that each slot could also have a polygonal ring shape, or also be rectilinear, curved, or shaped of a spiral…”, where curved shape corresponds to being oblique). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recess shape in modified Frydman with the different slot shapes for the recesses as taught by Hiron.
Regarding the different shapes of the recesses, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively vary shapes of the recesses in order to provide for different weakened material region areas. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Frydman’s weakened material region is for the purpose of rupturing and releasing fluid; thus, controlling the rupture and consequently the release of fluid would be dependent on the location and specific thickness of the first weakened thickness, which is dependent on the shapes of the recesses.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Changing the recess shape to have oblique surfaces would have the same end result of allowing the weakened material region to rupture. 



Modified Frydman does not disclose:
wherein said weakened material region (41) is provided as the region between two recesses on opposite sides of said passageway bottom wall (4), whereby recesses disposed on the upstream side develop at least partially in a more proximal region than recesses disposed on the downstream oriented side, with reference to said axial axis (X) of said capsule (1).
However, Hiron discloses multiple recesses that create the weakened material region, where through selection of two recesses, there are two on the upstream side that are closer to the proximal region than the recesses disposed on the downstream side (Modified Fig. 2.1a, where the selected recesses show the upstream recesses closer to the proximal region than the downstream recesses). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the passageway bottom wall from modified Frydman with the upstream and downstream recess locations as taught by Hiron.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of slots capable of preventing foreign material from entering the main capsule while also being weak enough to not impede the free circulation of the infusion as stated by Hiron, Page 5, last para., “…slots 7…to limit the possibility of introducing foreign objections into the lower chamber 14…do not in any way impede the free circulation of the infusion…”.
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Selectively choosing recesses from Hiron and having a particular placement would be an obvious matter of design choice. The end result of having a weakened material region caused by the recesses in order to rupture would still be achieved.



    PNG
    media_image7.png
    548
    923
    media_image7.png
    Greyscale

Modified Fig. 2.1a, Hiron
Regarding claim 7, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said passageway bottom wall (4) presents a passageway wall thickness (e4) that is smaller than said prevailing wall thickness (e31) (Inherently disclosed in Frydman, “…The peripheral region 23 for example has a thickness increasing from the side wall 10 toward the outer edge 44…”, para. 0155, lines 3-4), and respective weakened material region (41) is bottom wall (4) when impinged by a pressurized upstream flow (Inherently disclosed in Frydman, Modified Fig. 5.9, side wall thickness is shown to be greater than the passageway wall thickness and there is a localized reduction in thickness at weakened material region).

    PNG
    media_image8.png
    475
    1046
    media_image8.png
    Greyscale

Modified Figure 5.9, Frydman

Regarding claim 8, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said passageway bottom wall (4) is provided as a reduction of said prevailing wall thickness (e31) on a region of circular shape and centred relative to said entry wall part (31) (Inherently disclosed in Frydman, Modified Fig. 5.9 shows the reduction in thickness in the passageway wall compared to the side wall, Modified Fig. 1 shows the circular shape and the location of the weakened region is relatively centered within the passageway wall), and wherein said weakened material region (41) is provided on a region presenting said passageway wall 
Regarding claim 9, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said passageway bottom wall (4) presents a passageway wall thickness (e4) that corresponds to a reduction of the thickness of the prevailing wall thickness (e31) of said entry wall part (31) (Inherently disclosed in Frydman, Modified Fig. 5.9, the reduction in the thickness of the passageway wall compared to the prevailing wall thickness or side wall is shown), provided on a region of circular shape and on both sides of said entry wall part (31) (Inherently disclosed in Frydman, Modified Fig. 1, the circular shape is shown), so that said passageway bottom wall (4) develop on an intercalary plane between the exterior upstream and downstream oriented surfaces of said entry wall part (31) (Inherently disclosed in Frydman, Modified Fig. 5.8, the passageway wall is located between the upstream and downstream recesses and their respective planes, which makes the passageway wall inherently in an intercalary plane), and wherein said passageway bottom wall (4) is disposed closer to the upstream oriented surface than to the downstream oriented surface of said entry wall part (31) (Inherently disclosed in Frydman, Modified Fig. 5.9, where the passageway bottom wall can be seen closes to the top surface than the bottom surface).
Regarding claim 10, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said passageway bottom wall (4) is surrounded upstream by a side wall that extends beyond the plane defined by the wall thickness (e3) of said entry wall part (31) so that said extended side wall deflects the pressurized flow through the weakened material region (41) wherein at least said upstream surrounding wall, develop along an oblique region relative to the direction of said axial axis (X) (Inherently disclosed in Frydman, Modified Fig. 5.10, the protruding wall is oblique or slanted relative to the direction of the axial axis X).

    PNG
    media_image9.png
    384
    770
    media_image9.png
    Greyscale

Modified Figure 5.10, Frydman

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman (US 20140130678 A1) in view of Hiron (ES 2340611 T3) and in further view of Kamberbeek Ralf et al. (WO 2010/128844, hereinafter Kamberbeek).
Regarding claim 11, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses wherein said weakened material region (41) is provided along at least most part, of a circumferential perimeter (Inherently disclosed in Hiron, Modified Fig. 2.1, where the weakened material region is shown being on a circumferential location).

a first (e41) and a second (e42) weakened thickness, 8AMENDMENT UNDER 37 C.F.R. § 1.11 Attorney Docket No.: Q247060
whereby said first weakened thickness (e41) is smaller than said second weakened thickness (e42).
However, Kamberbeek teaches a similar capsule for containing a liquid drink that has a filter element that can be made of different layers, with each layer be locally connected and of different size (Kamberbeek, Page 26, lines 10-15, “…rim 838 with…section 838A (a ridge)…being thicker…than an adjacent part 838B of the rim”, where the difference between thicknesses is between 0.1-1mm). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weakened material region in modified Frydman with the different sized layering taught from Kamberbeek to create a weakened material region with a first and second weakened thickness that could be different from each other.
One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of controlling which sections of the weakened material region would deform, compress, or stay stable when under pressurized fluid (Kamberbeek, Page 27, lines 14-15, “…838A may be configured to be compressed…”), which one of ordinary skill in the art would recognize is implicitly desired in modified Frydman.
Regarding claim 12, modified Frydman teaches the apparatus, as set forth above in claim 1.
Modified Frydman does not disclose:
wherein said weakened material region (41) presents a first weakened thickness (e41) that develops along an arch of circumference comprised between 348° and 325°.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Frydman by applying the teachings of Kamberbeek to Frydman, i.e. selectively choosing regions, such as a specific arch of circumference as a “first weakened thickness,” of modified Frydman’s weakened material region to have specified thickness, as desired. Such a modification would yield the benefit of controlling the rupture and release of liquid at the weakened material region, which one of ordinary skill in the art would recognize is implicitly desired in modified Frydman.
Regarding the claimed first weakened thickness comprised between 348º and 325º, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize a specific arch of circumference value or range, forming the first weakened thickness region. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of modified Frydman’s weakened material region is for the purpose of rupturing and releasing fluid; thus, controlling the rupture and consequently the release of fluid would be dependent on the thickness of the first weakened thickness, and where it occupies, e.g. a specified arch of circumference.
Regarding claim 13, modified Frydman teaches the apparatus, as set forth above in claim 1.

wherein said weakened material region (41) presents a first weakened thickness (e41) that is between 0.05 and 0.20 times said passageway wall thickness (e4) of said passageway bottom wall (4).
However, Kamberbeek, in the same field of single use coffee capsules, teaches that it is known to vary the thickness in different regions of a single layer of a coffee capsule and provides preferred values for thicknesses of the layers (Kamberbeek, Page 27, lines 27-30, “…838B can be approximately 0.2mm…838A is less than 0.5mm, more preferably less than 0.41mm…”, where 838A and 838B are two different regions in a single layer). Where Hiron discloses a weakened material region with a thickness of 2 mm (Page 5, last Para., lines 8-9, “…distance separating the upper face from the masking elements 37 of the lower face 10b of the support is 2 mm…”, where 0.20 of 2 mm is 0.40 mm and is encompassed in the values taught by Kamberbeek).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to changed modified Frydman by applying the teachings of Kamberbeek, i.e. selectively modifying thicknesses, such as a specific range for thickness to the “first weakened thickness” and “second weakened thickness” of modified Frydman’s weakened material region to have the specified thickness values, as desired. Such a modification would yield the benefit of controlling the rupture and release of liquid at the weakened material region, which one of ordinary skill in the art would recognize is implicitly desired in modified Frydman.
Regarding the claimed first weakened thickness comprised between 0.05 to 0.20 times of the passageway wall thickness, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman (US 20140130678 A1) in view of Hiron (ES 2340611 T3) and in further view of Orsi (EP 2757057 A1).
Regarding claim 14, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses comprising a recess region (5) provided on the upstream oriented side of said entry wall part (31) (Inherently disclosed in Frydman, Modified Fig. 5.11, recess regions are shown), whereby said recess region (5) develops from a second circumferential alignment in the proximity of said passageway bottom wall (4) (Modified Fig. 5.11 and Fig. 1 show the circumferential structure of the recess regions and how they are different from the center weakened material region), 
and whereby said recess region (5) presents a recess wall thickness (e5) that is smaller than the prevailing wall thickness (e31), and bigger than the passageway wall thickness (e4) of said 9AMENDMENT UNDER 37 C.F.R. § 1.11 Attorney Docket No.: Q247060passageway bottom wall (4), (Modified Fig. 5.11, the red circles show the difference in thickness), so that said passageway wall (4) is deflected as the pressurized flow breaks said weakened material region (41) (“…an axial force is applied on the bottom of the body, at least 

    PNG
    media_image10.png
    501
    770
    media_image10.png
    Greyscale

Modified Figure 5.11, Frydman
Modified Frydman does not disclose:
an intercalary region (6) between said recess region (5) and said passageway bottom wall (4).
However, Orsi teaches the structure of an intercalary region located between the recess region and the passageway wall (Modified Fig. 2.2 from Orsi, the additional structure of the intercalary region for the recess and passageway wall is shown). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weakened material region and recess regions in modified Frydman with addition of an intercalary region taught by Orsi.


    PNG
    media_image11.png
    369
    584
    media_image11.png
    Greyscale

Modified Figure 2.2, Orsi
Regarding claim 15, modified Frydman teaches the apparatus, as set forth above in claim 1, discloses a system for preparing edible products comprising: 
a capsule (1) according to claim 1 (as set forth in the rejection to claim 1, above), and 
an apparatus for preparing edible products based upon said capsule (1) (extraction device 350, Fig. 5; para. 139, Frydman) and a weakened material region provided as the region between two recesses on opposing sides (Inherently disclosed in Hiron, Modified Fig. 2.1, where the 
Modified Frydman does not disclose:
including at least one brewing device (10) that presents two actuation parts (11, 12), 
wherein said actuation parts (11, 12) are adapted so as to collect said capsule (1), and at least one of said actuation parts (11, 12) can be moved relative to the other so as to engage with the exterior envelope of said capsule (1), 
wherein an upstream actuation part (11) comprises injection means (13) adapted for impinging a pressurized fluid flow upon said passageway wall (4) provided on an upstream side of said capsule (1), 
wherein a downstream actuation part (12) comprises discharge means adapted for collecting a beverage from the downstream side of said capsule (1), and wherein said injection means (13) are provided as a projection developing downstream and adapted so that exerts a mechanic pressure upon part of said passageway wall10AMENDMENT UNDER 37 C.F.R. § I 1 1 Attorney Docket No.: Q247060 Appln. No.: 16/468,462(4) in the proximity of said weakened material region (41),
However, Orsi teaches the use of the capsule to be, “suitable for preparing an espresso beverage using pressurized hot water in an espresso machine” (Orsi, para. 0001, lines 3-5), where the espresso machine would, “…have a so-called brewing chamber…a plurality of 
One of ordinary skill in the art would have been motivated to make these modifications in order to use the capsule in espresso machines already available (Orsi para. 0004, “…various patents relating to said capsules…used in a compatible manner for espresso machines…”), to provide the exact structure and method that the espresso machine would use to extract the fluid out of the capsule (Orsi para. 0003, which explains the exact method and structure used in the espresso machine to create an espresso beverage).

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
Applicant’s argument is directed toward the amended portion of the claim. Hiron is used to show the amended limitations.
	On page 6, applicant states: “A further feature is that the weakened thickness on one side (e41) is smaller than a weakened thickness in an opposite side (e42)…”.
	In response to the applicant’s argument, regarding the different weakened thicknesses, claim 11 encompasses the feature is different weakened thicknesses and the new grounds for rejection is disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/
Examiner, Art Unit 3761                                                                                                                                                                                            03/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761